Title: To Benjamin Franklin from the Marquis d’Amezaga, 1 March 1783
From: Amezaga, Ignace d’Urtado, marquis d’
To: Franklin, Benjamin


Paris ce 1er Mars 1783
Ma Santé Monsieur ne ma Pas Permis d’aller vous faire tous mes Compliments Sur la Conclusion de Votre très Grande ouvrage. Vous Connoissé Monsieur, Les Sentiments que Je vous aÿ vouë, dépuis que Jai l’honneur de vous Connoître, Les Circonstances ne Sonts Pas faite Pour les diminuer.
Jai pour amis Intime un homme qui dans un ouvrage, qui và paroître, qui se trouve chez Prault imprimeur, Intitulé Laigle et L’hiboux. Je m’empresse Monsieur de vous faire Part, d’un Article, qui vous Conserne, et J’espere, que vous le trouveré digne de Vous. Je veut être le Premier, qui vous l’aprennent.
Dès que je me Porteré mieux jiré vous demander à dinner et Vous rénouveller la tendre Veneration et le réspect avec lequ’elle Jai l’honneur d’etre, Monsieur, votre très humble et très obeissent Serviteur,
URTADO MIS DAMEZAGA
